       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 1 of 20



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                           GREAT FALLS DIVISION

UPPER MISSOURI WATERKEEPER,
                                                         CV-16-52-GF-BMM
                          Plaintiff,                     CV-20-27-GF-BMM

       vs.
                                                        CONSOLIDATED ORDER
UNITED STATES ENVIRONMENTAL
PROTECTION AGENCY and ANDREW
WHEELER, Administrator, United States
Environmental Protection Agency

                          Defendants,

STATE OF MONTANA DEPARTMENT
OF ENVIRONMENTAL QUALITY,
TREASURE STATE RESOURCES
ASSOCIATION OF MONTANA, and
MONTANA LEAGUE OF CITIES AND
TOWNS,


             Defendants and Intervenors.


                               INTRODUCTION

      Plaintiff Upper Missouri Waterkeeper (“Waterkeeper”) filed this action to

challenge the Environmental Protection Agency’s (“EPA”) February 24, 2020

approval of A.R.M. §§ 17.30.619(2) and 17.30.715(4) (collectively “Poison Pill”) as

arbitrary and capricious under the Administrative Procedure Act (“APA”), 5 U.S.C.
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 2 of 20



§ 706(2)(A), and unlawful under the Clean Water Act (“CWA”) mandates as set

forth in 33 U.S.C. § 1313. Upper Missouri Waterkeeper v. U.S. Envtl. Protection

Agency, Cause No. CV-20-27, Doc. 1 (D. Mont. 2020) (“Waterkeeper II”).

Waterkeeper filed a Motion for Summary Judgment on March 31, 2020.

Waterkeeper II, Doc. 12.

      Defendants EPA and Andrew Wheeler, EPA Administrator, and Defendant-

Intervenors State of Montana Department of Environmental Quality (“DEQ”),

Treasure State Resources Association of Montana, and Montana League of Cities

and Towns (collectively, “Defendants”), have filed Cross-Motions for Summary

Judgment to uphold EPA’s approval of the Poison Pill. (Docs. 35, 39, 43, and 63).

The Court held a hearing on the summary judgment motions on September 24, 2020.

      The case arises from a substantially related earlier—and ongoing—legal

controversy. Upper Missouri Waterkeeper v. U.S. Envtl. Protection Agency, et al.,

377 F. Supp. 3d 1156, Cause No. CV-16-52 (D. Mont. 2019) (“Waterkeeper I”).

            STATUTORY AND REGULATORY BACKGROUND

              The Clean Water Act and WQS Criteria Development

      “The Clean Water Act anticipates a partnership between the States and the

Federal Government, animated by a shared objective: ‘to restore and maintain the

chemical, physical, and biological integrity of the Nation’s waters.’” Arkansas v.

Oklahoma, 503 U.S. 91, 101 (1992) (quoting 33 U.S.C. § 1251(a)). A core element


                                           2
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 3 of 20



of the CWA involves a two-step approach to improving water quality that “delegates

certain responsibilities to EPA and others to the States in furtherance of the [CWA]’s

stated purpose of promoting cooperation between federal and state governments.”

Anacostia Riverkeeper, Inc. v. Jackson, 798 F. Supp. 2d 210, 214 (D.D.C. 2011)

(citing 33 U.S.C. § 1251(b)).

      In the first step, Congress provided states the opportunity to develop water

quality standards (“WQS”) “to protect public health or welfare, enhance the quality

of water and serve” the CWA’s stated goal to “restore and maintain” the Nation’s

waters. 40 C.F.R. § 131.2; see also 33 U.S.C. §§ 1251, 1313. A state that seeks to

promulgate WQS must follow these steps: (1) identify designated uses of its waters,

40 C.F.R. § 131.10; (2) develop WQS criteria necessary to protect those designated

uses, 40 C.F.R. § 131.11(a)(1); and (3) adopt an antidegradation review policy that

allows the state to assess activities that may lower the water quality of a water body,

40 C.F.R. § 131.12. See Pennaco Energy, Inc. v. U.S. Envtl. Protection Agency, 692

F. Supp. 2d 1297, 1300-01 (D. Wyo. 2009).

      A state must establish WQS criteria on “sound scientific rationale and must

[include] sufficient parameters or constituents to protect the designated use.” 40

C.F.R. § 131.11(a)(1). A state may establish WQS criteria in one of two forms:

numeric or narrative criteria. 40 C.F.R. § 131.11(b). Numeric criteria represent

quantifiable concentration levels of nutrient pollutants that can be present in a

                                              3
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 4 of 20



waterbody while still protecting the designated uses of that waterbody. EPA,

Nutrient Criteria Technical Guidance Manual: Rivers and Streams (July 2000),

Waterkeeper II, Doc. 19 at 26 (“EPA Nutrient Guidance”). Narrative criteria arise

from “verbal expressions of desired water quality conditions that are meant to

describe the unimpaired condition of a waterbody.” Id.

      A state also may include variances in their proposed WQS. 40 C.F.R. §§

131.5(a)(4), 131.13. A WQS variance allows a state to improve water quality in

stages over a specified time period at locations that cannot yet meet the base WQS

criteria. 40 C.F.R. § 131.3(o). These WQS variances remain subject to the same

review standards and procedures as the WQS criteria. 33 U.S.C. § 1313(c); 40 C.F.R.

§ 131.14. Proposed WQS variances, like base WQS criteria, constitute part of a

state’s overall WQS package. See 40 C.F.R. §§ 131.13; 131.14.

      Congress directed a state to submit its WQS package to EPA in the second

step of WQS development for a round of cooperative review and development. EPA

reviews whether the components of a state’s proposed WQS package “meet[] the

requirements” of the CWA. 33 U.S.C. § 1313(c)(3); Sanitary Bd. of City of

Charleston, W.V. v. Wheeler, 918 F.3d 324, 331 (4th Cir. 2019).

      The CWA provides two possible outcomes for EPA review of a state’s

proposed WQS package. See 33 U.S.C. § 1313(c)(3). EPA may approve the proposal

within 60 days of submission. Id. EPA’s approval of a state’s proposed WQS

                                            4
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 5 of 20



transforms the proposal into the state’s “applicable [WQS] for purposes of the Act.”

40 C.F.R. § 131.21(c)(2). EPA alternatively may notify the state of the proposal’s

noncompliance with the CWA within 90 days of submission. 33 U.S.C. § 1313(c)(3).

EPA’s notice of noncompliance of a state’s proposed WQS with the CWA does not

result in the proposal’s termination. See id. At that point, EPA must explain the

proposal’s deficiencies and specify changes needed to make the proposal consistent

with the CWA’s requirements. Id.; 40 C.F.R. §131.21(a)(2). Congress designed this

stage to encourage active engagement between EPA and the state in an effort to

avoid federalization of the CWA.

      A state has 90 days from notification of noncompliance with the CWA to

accept the changes specified by EPA. 33 U.S.C. § 1313(c)(3). Should the state fail

to accept the specified changes, the CWA requires EPA to step in and “promptly

prepare and publish proposed regulations setting forth a revised or new [WQS] for

the navigable waters involved.” Id. § 1313(c)(3), (4). EPA must adopt this proposed

regulation as the state’s new or revised WQS within 90 days from publication, unless

the state submits a new or revised WQS in the interim that EPA deems consistent

with the CWA’s requirements. Id. § 1313(c)(4). EPA’s notice of noncompliance

triggers a process of engagement between EPA and the state. This engagement

process continues until the parties reconcile the state’s proposal with the




                                            5
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 6 of 20



requirements of the CWA, or until EPA itself promulgates WQS for the navigable

waters involved. See id. § 1313(c)(3), (4).

                           FACTUAL BACKGROUND

           Montana’s Development of Base Numeric Nutrient WQS and
                           General Variance WQS

      EPA regulations direct states to establish numeric nutrient criteria. 40 C.F.R.

§ 131.11(b)(1). EPA regulations allow for adoption of narrative nutrient criteria only

“where numerical criteria cannot be established or to supplement numerical criteria.”

40 C.F.R. § 131.11(b)(2). In fact, EPA touts the development of numeric nutrient

criteria as “more useful than narrative criteria in a number of ways.” EPA Nutrient

Guidance, Waterkeeper II, Doc. 19 at 27. EPA’s guidance states, for example, that

“[t]he lack of numeric criteria makes it difficult to assess the condition of rivers and

streams and develop [WQS].” Id.

      Montana became a national leader in the development of numeric nutrient

criteria WQS when it adopted and EPA approved stringent base numeric nutrient

WQS criteria (“base numeric nutrient WQS”) in 2015. Montana included a general

variance WQS from its base numeric nutrient WQS to provide a twenty-year period

of relaxed criteria for certain dischargers. Montana also included in its submission

to EPA two amendments to A.R.M. §§ 17.30.619(2) and 17.30.715(4)—the Poison

Pill—in anticipation of Montana’s adoption of a WQS package. The “self-

executing” Poison Pill would void the base numeric nutrient WQS automatically

                                              6
        Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 7 of 20



upon occurrence of one of three triggering events: (1) a court invalidates the general

variance WQS; (2) EPA disapproves the general variance WQS; or (3) the general

variance WQS otherwise is not available. A.R.M. §§ 17.30.619(2), 17.30.715(4).

The Poison Pill would invalidate the base numeric nutrient WQS and return Montana

to less restrictive narrative criteria.

       The Montana Board of Environmental Review (“BER”) adopted the Poison

Pill to ensure implementation of both the stringent base numeric nutrient WQS and

the general variance WQS. See 3 Mont. Admin. Reg. 280, 286-87, 293-94 (Feb. 13,

2014) (“The Legislature intended that variances be available to permittees once base

numeric nutrient [WQS] were adopted and both pieces (base numeric [nutrient

WQS] and variances) must remain together as a package.”). BER and DEQ did not

want EPA to approve only the stringent base numeric nutrient WQS due to the

inability of certain waters to achieve those WQS without time to adapt.

       EPA approved the base numeric nutrient WQS and the general variance WQS

in February 2015. Rationale for the EPA’s Action on Montana’s New and Revised

Water Quality Standards, EPA, (Feb. 26, 2015), Waterkeeper II, Doc. 19 at 35

(“2015 EPA Decision and Rationale Letter”). EPA declined to act on the Poison Pill.

Id., Doc. 19 at 41. EPA deemed it “inadvisable for [Montana] to include such a

provision” in its proposed WQS package. Id. (emphasis added). EPA based its

rationale on its continued commitment to “collaboration with the state to implement

                                             7
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 8 of 20



th[e] nutrient rule approach consistent with CWA requirements, including the

adoption of variances.” Id. This cooperative relationship between EPA and the State

rendered the Poison Pill unnecessary as part of Montana’s WQS package. Id. EPA’s

inadvisability finding reinforced the CWA’s cooperative federalism framework. See

33 U.S.C. § 1313(c).

      EPA regulations clarify that proposed WQS submitted to EPA do not become

“applicable [WQS]” for purposes of the CWA until EPA approves the WQS. 40

C.F.R. § 131.21 (citing 33 U.S.C. § 1313(c)). The Poison Pill never took effect as a

CWA standard because EPA never approved it as part of Montana’s WQS package

in 2015. See Alaska Clean Water All. v. Clarke, 1997 WL 446499, at *3 (W.D. Wash.

1997) (“Congress did not intend new or revised state [WQS] to be effective until

after EPA had reviewed and approved them.”).

                                  Waterkeeper I

      Waterkeeper challenged EPA’s approval of Montana’s general variance

WQS, and as amended general variance WQS adopted during the first litigation. The

Court determined that the general variance timelines violated the CWA because they

provided a “seventeen-year timeline to allow dischargers to meet the relaxed”

general variance WQS. 2019 Summary Judgment Order, Waterkeeper I, Doc. 177 at

32. The general variance timelines, as approved by EPA, provided Montana

dischargers with a variance that would “avoid attainment indefinitely rather than


                                            8
        Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 9 of 20



. . . make progress toward attainment” of the stringent base numeric nutrient WQS.

Id. at 31.

       The Court’s 2019 Summary Judgment Order directed Defendants to undertake

the following corrective action: (1) “begin with a program that complies with the

relaxed criteria” of the general variance WQS; (2) “work toward ultimate attainment

of Montana’s Base [numeric nutrient] WQS in order to demonstrate progress toward

attainment”; and (3) “adopt a timeline for which attainment of Montana’s Base

[numeric nutrient] WQS would be feasible.” Id., at 29. The Court sought guidance

from the parties “as to the timing and scope of the appropriate remedies to address

the issues identified” in the Court’s 2019 Summary Judgment Order. Id. The Court

considered in its 2019 Remedies Order the additional briefs submitted by the parties.

2019 Remedy Order, Waterkeeper I, Doc. 184.

       Waterkeeper’s preferred remedy asked the Court to impose two timelines on

Defendants: a first to provide “a reasonable period of time for dischargers of nutrient

pollutants to meet the highest attainable condition set forth in [the general variance

WQS]”; and a second to provide “a reasonable period of time for dischargers of

nutrient pollutants to meet the [base numeric nutrient WQS], necessary to protect

designated uses of Montana waters.” Waterkeeper I, Doc. 180 at 2.

       DEQ asked the Court to stay its order of vacatur of the timeline portion of

EPA’s approval of the general variance WQS “until such time as EPA approves a

                                              9
      Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 10 of 20



replacement general variance [timeline], amended to be consistent with the Court’s

[2019 Summary Judgment] Order.” Waterkeeper I, Doc. 182 at 5. DEQ recognized

the Order’s limited reach to only the general variance WQS’s timelines. Id. at 6

(“The error recognized by the Court is limited primarily to the term of the [general]

variance [WQS], and much of EPA’s approval, including EPA’s approval of the

[general variance WQS] as the highest attainable condition, has been found to be

reasonable.” (emphasis added)). DEQ’s request for a partial vacatur and an

accompanying stay acknowledged the fact that “the revised general variance [WQS]

itself [wa]s not ‘irredeemable,’ . . . but d[id] need certain changes to address the

Court’s concerns for facilities that do not currently meet” the general variance WQS.

Id.

      DEQ alerted the Court to the existence of the Poison Pill as a matter of state

law in its remedies briefing. Id. at 2 fn. 1. DEQ noted that Montana adopted the 2017

amendments to the general variance WQS, in part, to avoid expiration of its general

variance, given Montana’s three-year review requirement. Id. DEQ argued that

expiration of the original general variance WQS would have triggered the Poison

Pill. Id. DEQ’s fear of triggering the Poison Pill was misplaced given EPA’s

declination to approve the Poison Pill as a state WQS in 2015. See 2015 EPA

Decision and Rationale Letter, Waterkeeper II, Doc. 19 at 41.




                                            10
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 11 of 20



      EPA’s preferred remedy involved a remand without vacatur of the portion of

the general variance WQS approval that addressed the variance’s timelines.

Waterkeeper I, Doc. 181 at 3. EPA requested that the Court limit its remand to the

portion of EPA’s approval of the general variance WQS—the timelines—that the

Court determined to be unlawful. Id. at 8. EPA alternatively argued, if the Court

chose to remand with vacatur, that the Court should stay the vacatur to allow DEQ

and EPA to address the Court’s findings. Id. at 3.

      The Court outlined directions for Defendants to remedy the general variance

timelines error in a subsequent order issued July 16, 2019. 2019 Remedies Order,

Waterkeeper I, Doc. 184. The Court took into account the respective parties’

positions and ordered a partial vacatur of the general variance timelines. Id. at 6. The

Court was careful not to void the entire general variance WQS scheme adopted by

DEQ and EPA. Id. at 5. The Court instead only partially vacated a small subsection

of the general variance WQS, the portion conveying timelines. Id. The Court even

stayed the partial vacatur “until EPA approves a replacement general variance.” Id.

at 6 (emphasis added). The Court provided DEQ with 120 days to complete the state

rulemaking process, and EPA 90 days to complete its review of DEQ’s proposal. Id.

The Court intended for this remedy to build upon the CWA’s cooperative federalism

framework.




                                              11
      Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 12 of 20



                         EPA’s February 24, 2020 Action

      DEQ conducted rulemaking following the Court’s 2019 Remedies Order.

DEQ submitted its revisions to the general variance timelines to EPA for approval

on November 26, 2019. DEQ’s submission to EPA included the following: (1) a

copy of the adopted revised general variance timelines and supporting

documentation; (2) notice of final adoption of the general variance timeline rules

with the state’s response to public comments; and (3) a letter certifying that the

changes were adopted in accordance with state law. Letter from Gregory Sopkin,

EPA Regional Administrator, to Shaun McGrath, DEQ Director (Feb. 24, 2020),

Waterkeeper II, Doc. 18 at 5 (“2020 EPA Decision and Rationale Letter”). Nothing

in the record indicates that DEQ resubmitted to EPA its 2014 proposed Poison Pill.

EPA previously had declined to act on the Poison Pill as a part of Montana’s WQS

package. See 2015 EPA Decision and Rationale Letter, Waterkeeper II, Doc. 19 at

41.

      EPA “disapproved” DEQ’s submission on February 24, 2020. 2020 EPA

Decision and Rationale Letter, Waterkeeper II, Doc. 18 at 5. EPA justified its

decision by citing a lack of compliance with this Court’s Orders. Id. at 12-13. EPA

failed to provide DEQ with specific recommendations to cure defects or explain the

statutorily mandated schedule for review and ultimate approval of general variance

timelines. Id.; see also 33 U.S.C. § 1313(c)(3), (4). And EPA failed to clarify how
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 13 of 20



best to reconcile DEQ’s needs with the requirements of the CWA. 2020 EPA

Decision and Rationale Letter, Waterkeeper II, Doc. 18 at 12-13; 33 U.S.C. §

1313(c)(3), (4).

      EPA instead provided a terse, and contradictory, single-paragraph

“Specification of Necessary Changes.” 2020 EPA Decision and Rationale Letter,

Waterkeeper II, Doc. 18 at 12-13. EPA asserted in one sentence that “there are no

changes that the EPA must specify to meet the requirements of the Act when

disapproving a WQS variance.” Id. at 13. EPA nonetheless provided a purported

specification in the very next sentence. Id. EPA quoted this Court’s 2019 Remedies

Order and advised DEQ that, “to meet the CWA requirements as interpreted in the

court’s orders, the state must adopt ‘a reasonable timeline that begins with the

relaxed criteria of the [general] Variance Standard and leads to compliance with

[Montana’s base numeric nutrient] WQS.’” Id. (quoting 2019 Remedies Order,

Waterkeeper I, Doc. 184 at 5).

      EPA also approved, unprompted, the Poison Pill from Montana’s 2014

proposed WQS package. Id. at 14-15. EPA insisted that the Poison Pill “was lawful

and permissible and that the [EPA] should have acted on these two provisions [in

2015].” Id. at 15. EPA clarified that it “expresses no view . . . as to the specific

circumstances, including today’s disapproval action, that could trigger [the Poison




                                           13
        Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 14 of 20



 Pill], or as to any additional state processes that might be required to effectuate such

 a change.” Id.

       DEQ viewed EPA’s action as triggering the Poison Pill, despite EPA’s

 disclaimer. Waterkeeper II Summ. J. Hr’g Tr., 30:20-23, Sept. 24, 2020, Doc. 71.

 DEQ construed the triggering of the Poison Pill as vacating Montana’s base numeric

 nutrient WQS and general variance WQS and substituting the more relaxed narrative

 nutrient WQS criteria. Id., 30:23–31:11. Waterkeeper filed this separate action to

 challenge EPA’s approval of the Poison Pill. Waterkeeper II, Doc. 1.

                                    DISCUSSION

I.   Whether EPA’s February 2020 action lifted the stay of partial vacatur
     imposed by the Court’s 2019 Remedies Order.

       The Court inquired at the September 24, 2020 summary judgment hearing

 about the status of the stay of partial vacatur imposed by the Court’s 2019 Remedies

 Order. Waterkeeper II Summ. J. Hr’g Tr., 10:13–23, 14:6–23, 33:12–21, Sept. 24,

 2020, Doc. 71. EPA asserted that the parties’ conduct following EPA’s action on

 February 24, 2020, to disapprove DEQ’s new submission indicated a shared

 assumption that the action effectively lifted the Court’s stay of partial vacatur. Id.

 22:6–20. EPA argued that “[a]s a practical matter,” the stay is no longer in effect.

 Id. 22:14. DEQ and Waterkeeper appeared to agree and are operating under the

 assumption that the Court’s partial vacatur and EPA’s denial of DEQ’s submission

 triggered the now-approved Poison Pill. See id. at 30:20–31:11.

                                               14
       Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 15 of 20



      The Court disagrees with the parties’ assessment. The Court directed that its

stay of partial vacatur of the general variance timelines would remain in place until

EPA “approves a replacement general variance [timeline] in accordance with the

Court’s [2019 Summary Judgment] Order” in Waterkeeper I (Doc. 177). 2019

Remedies Order, Waterkeeper I, Doc. 184 at 6 (emphasis added). EPA has not yet

approved replacement general variance timelines. The Court’s stay of the partial

vacatur remains in effect. The original general variance timelines at issue in

Waterkeeper I will remain in place until the Court lifts the stay of the partial vacatur.

Courts routinely provide federal agencies with the opportunity to comply with

statutory requirements while maintaining the regulatory status quo. See, e.g., Nat.

Res. Defense Council, Inc. v. U.S. Envtl. Protection Agency, 2020 WL 5632410, at

*2 (D.D.C. Sept. 21, 2020) (staying vacatur of EPA approval under a different part

of the CWA to provide EPA with the opportunity to comply with statutorily

mandated timeline).

      When this Court drafted the 2019 Remedies Order, it sought to reinforce and

emulate the cooperative federalism framework contemplated in the CWA. The Court

stayed its partial vacatur “until EPA approves a replacement general variance

[timeline] in accordance with the Court’s [2019 Summary Judgment] Order.” 2019

Remedies Order, Waterkeeper I, Doc. 184 at 6 (emphasis added). The Court based

the language “until EPA approves a replacement general variance [timeline]” on

                                              15
      Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 16 of 20



DEQ’s proposed remedy terms, EPA’s stated concerns about vacatur, and

Waterkeeper’s proposed timelines. Id. The Court included an approval schedule in

the 2019 Remedies Order, stating, “DEQ shall be given 120 days to complete the

state rulemaking process from the date of this Order. EPA shall be given 90 days to

complete its review of DEQ’s submission.” Id., at 5-6 (emphasis added). The Court

included a stay of the partial vacatur as a safety net, to remain in place until EPA

approved replacement general variance timelines in accordance with CWA

mandates. 33 U.S.C. § 1313(c)(3), (4).

      EPA failed to uphold its end of the bargain. EPA did not follow through with

its assurance that vacatur served “little purpose” when it approved the Poison Pill

without prompting from DEQ. EPA’s approval of the Poison Pill invalidated

Montana’s base numeric nutrient WQS and instead substituted a reversion to

Montana’s outdated narrative nutrient criteria. EPA has failed to comply in good

faith with the CWA’s statutory mandate and its own representations to the Court that

partial vacatur would serve “little purpose” as “Montana likely will soon revise [the

general variance] with amended timelines.” Waterkeeper I, Doc. 181 at 16. EPA

instead appears to have tried to use partial vacatur of the general variance

timelines—even though stayed by the Court—to invalidate entirely Montana’s base

numeric nutrient WQS and general variance WQS.




                                            16
      Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 17 of 20



      The Court will not lift its stay until EPA and DEQ reach general variance

timelines that meets the following CWA requirements: (1) begin with a program that

complies with the relaxed criteria of the general variance WQS; (2) work toward

ultimate attainment of Montana’s stringent base numeric nutrient WQS in order to

demonstrate progress toward attainment; and (3) adopt a timeline for which

attainment of Montana’s base numeric nutrient WQS would be feasible. 2019

Summary Judgment Order, Waterkeeper I, Doc. 177 at 29. The parties must follow

the procedural directives of 33 U.S.C. § 1313(c) in promulgating the revisions to

Montana’s general variance timelines.

      The Court will reset its schedule from the 2019 Remedies Order to run from

the date of this Order. The parties must engage in a new round of rulemaking and

review to comply with the Court’s previous 2019 Orders (Docs. 177 and 184) and

the requirements of the CWA. DEQ retains initial jurisdiction over the remand to

develop revised general variance timelines. DEQ shall be given 120 days from the

date of this Order to adopt revised general variance timelines that comply with the

CWA. DEQ shall then submit to EPA its proposed general variance timelines as part

of its WQS. EPA shall be given 90 days to complete its review of DEQ’s submission.

33 U.S.C. § 1313(c).




                                           17
          Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 18 of 20



 II.   Consolidation of Cases

         Rule 42(a) of the Federal Rules of Civil Procedure permits a district court to

   consolidate related cases sua sponte. Devlin v. Transp. Commc’ns Int’l Union, 175

   F.3d 121, 130 (2d Cir. 1999) (citing In re Adams Apple, Inc., 829 F.2d 1484, 1487

   (9th Cir. 1987)). Consolidation is acceptable when “actions before the court involve

   a common question of law or fact.” Fed. R. Civ. P. 42(a). Courts should invoke Rule

   42 to “expedite trial and eliminate unnecessary repetition and confusion.” Devlin,

   175 F.3d at 130 (quoting Miller v. U.S. Postal Serv., 729 F.2d 1033, 1036 (5th Cir.

   1984)).

         Waterkeeper I (Cause No. CV-16-52) and Waterkeeper II (Cause No. CV-20-

   27) involve the same underlying facts, law, and parties. Pending before the Court in

   Waterkeeper I is the stay of the order of partial vacatur. 2019 Remedies Order,

   Waterkeeper I, Doc. 184 at 6. Pending before the Court in Waterkeeper II is

   Waterkeeper’s Motion for Summary Judgment (Doc. 12), and Defendants’ Cross-

   Motions for Summary Judgment (Docs. 35, 39, 43, and 63). The Court orders the

   consolidation of Waterkeeper I and Waterkeeper II to avoid unnecessary repetition

   and confusion.

III.   Deferral of Ruling on Summary Judgment

         Waterkeeper’s Complaint in Waterkeeper II challenges EPA’s approval of the

   Poison Pill. (Doc. 1). The parties apparently have operated under the assumption that


                                               18
      Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 19 of 20



EPA’s disapproval of Montana’s revised general variance timelines in February

2020 triggered application of the Poison Pill. The Court disagrees. The Court’s stay

of its partial vacatur remained in effect. The as amended general variance timeline

remains in place due to the Court’s stay. No judgment by the Court—and no act by

Defendants—automatically triggered operation of the Poison Pill.

      The Court has yet to rule on the pending summary judgment motions

regarding the legality of EPA’s approval of the Poison Pill. The Court will continue

to review the record before it. Significant evidence seems to demonstrate, however,

that EPA may have acted arbitrarily and capriciously, as well as unlawfully under

the CWA. EPA appears to have circumvented the CWA’s procedures for WQS

approval and failed to consider all appropriate factors when it approved the Poison

Pill. See Motor Vehicles Mfrs. Ass’n of U.S. v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983) (holding that agency acted arbitrarily and capriciously when it

failed to consider all appropriate factors before revoking seatbelt requirement from

vehicle safety standard).

      The Court temporarily defers ruling on the pending motions for summary

judgment in Waterkeeper II (Docs. 12, 35, 39, 43, and 63). This Order serves

primarily to clarify the existing state of the case. The Court will conduct additional

review of the record before making a final ruling on the pending motions for

summary judgment regarding EPA’s approval of the Poison Pill.

                                             19
      Case 4:20-cv-00027-BMM Document 72 Filed 10/30/20 Page 20 of 20



                                     ORDER

             Accordingly, IT IS ORDERED:

      1.     Waterkeeper I (Cause No. CV-16-52) and Waterkeeper II (Cause No.

CV-20-27) are CONSOLIDATED.

      2.     This Order incorporates by reference the partial vacatur and stay

imposed by the 2019 Remedies Order, Waterkeeper I, Doc. 184. The partial

vacatur shall be STAYED until EPA approves replacement general variance

timelines in accordance with this Court’s 2019 Summary Judgment Order,

Waterkeeper I, Doc. 177.

      3.     The Court DEFERS ruling on the Motions for Summary Judgment

(Docs. 12, 35, 39, 43, and 63) in Waterkeeper II until it completes additional

record review.

             Dated this 30th day of October, 2020.
